DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response dated 29 August 2022 to the restriction requirement mailed 28 June 2022 has been received.  Applicant has elected Group I, claims 41 – 55 without traverse and cancelled Group II, claims 56 – 60.  An action on the merits of claims 41 – 55 appears below.
Claim Objections
Claims 41, 52, and 53 are objected to because of the following informalities:  
In line 3 claim 41 recites “loading extraction material into an extraction cell”.  It would appear the claim should recite ‘loading an extraction material into an extraction cell’.
Claim 52 recites “the extract is extracted less than 75 seconds of introducing the flow of extraction medium through the first portion of the extraction cell”.  It would appear the claim should recite ‘the extract is extracted in less than 75 seconds of introducing the flow of extraction medium through the first portion of the extraction cell’.
Claim 53 recites “the extract is extracted less than 30 minutes of introducing the flow of extraction medium through the first portion of the extraction cell”.  It would appear the claim should recite ‘the extract is extracted in less than 30 minutes of introducing the flow of extraction medium through the first portion of the extraction cell’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 – 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, there is no antecedent basis for the term “extraction material”.
Claim 41 recites “loading extraction material into an extraction cell having a first portion and a second portion with ground coffee at a density of”.  The “extraction material” is disclosed to be ground coffee and to further recite “a second portion with ground coffee” is unclear and confusing at best.  This could mean that a second portion of said extraction cell already has ground coffee therein and a further extraction material is loaded into said extraction cell.  It would seem that claim 41 should recite ‘loading an extraction material comprising ground coffee into an extraction cell having a first portion and a second portion wherein the ground coffee has a density of’ or similar language and this is how the claim has been interpreted for examination purposes.
Regarding claim 50, it is not clear if the “an extraction process” is the same as the “a method of preparing an extract” recited in claim 41.
Claims 42 – 49 and 51 – 55 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 41 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. US 2019/0053657 as further evidenced by FAO/INFOODS Databases Density Database Version 2.0 (FAO) and Koch EP 0844195.
Regarding claim 1, Murphy discloses a method of preparing an extract which method comprises loading an extraction material (ground coffee 221) into an extraction cell (100/200) having a first portion (103/203) and a second portion (106/206), introducing a flow of extraction medium (water) through the first portion of the extraction cell (103/203) at a first flow rate (paragraph [0025] – [0033]).  The extract that has been extracted from the extraction material by the flow of extraction medium into the extraction cell is then withdrawn (retrieved) from a filter (105/205) at the second portion of the extraction cell (106/206) (paragraph [0040]).  Further, since the flow of extraction medium exhibits a substantially constant velocity through the extraction cell it is seen that the extraction medium substantially continuously flows upwardly through the extraction cell from the first portion to the second portion (constant velocity), such that a flow rate of the flow of extraction medium does not change more than 80% from the first flow rate (paragraph [0015]).
Regarding the ground coffee having a density of between 0.2 g/ml — 0.4 g/ml FAO provides further evidence that ground coffee has a normal density of between 0.2 g/ml and 0.4 g/ml (0.35 – 0.38) (page 7 first entry). 
Regarding the ground coffee having a specific particle size between 200 µm to 400 µm, generally, differences in particle size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such particle size is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05II.A.).  In any event, Murphy discloses that the level of grind, that is particle size, would have an effect on extraction and that extraction would proceed more quickly when fine particle sizes are used (paragraph [0026]) which is to say that the particle size of the ground coffee is a result effective variable which the ordinarily skilled artisan would conventionally and routinely optimize based on the type/style of coffee one would choose to extract and it therefore would have been on obvious matter of choice and/or design to choose a particle size based on the particular type of coffee one would desire to extract as well as the desired extraction time.  Koch provides further evidence that the standard median particle size for finely ground coffee would be between 200 µm to 400 µm (translation page 2, paragraph 4).
Regarding claim 42, Murphy discloses that the method would provide a yield of the extract of about 16% (paragraph [0071]).  In disclosing the yield would be about 16% Murphy is allowing for a slightly greater yield, that is close to the 17% claimed yield and it is thus seen that a prima facie case of obviousness exists even though the claimed ranges or amounts do not overlap with the prior art but are merely close to Murphy’s disclosed range (MPEP 2144.05I.).
Regarding claim 43, where Brix =                         
                            
                                
                                    T
                                    D
                                    S
                                
                                
                                    .
                                    85
                                
                            
                        
                    , Murphy discloses the coffee extract would have a TDS of 8% (80g/L) which calculates to a brix of 9.4 (paragraph [0051]).
Regarding claim 44, Murphy discloses the extraction medium would not be heated before it is introduced into the extraction cell (at ambient temperature when added to the extraction cell) (paragraph [0025]).
Regarding claim 45, Murphy discloses the extraction medium would have a temperature of between 15º C and 30º C (paragraph [0025]).
Regarding claim 46, Murphy discloses the extraction medium through the first portion of the extraction comprises introducing the extraction medium at a flow rate that achieves plug flow (paragraph [0035]).
Regarding claim 47, Murphy discloses the extraction material would not have been subjected to prior extractions (paragraph 0074]).
Regarding claim 48, Murphy discloses the internal chamber of the extraction cell would have a length and an average width along the length and the ration of the length to average diameter would be between 0.75 and 2:1 (1:1) (paragraph [0014]).
Regarding claim 49, Murphy discloses the filter at the second portion would have a mean aperture diameter of 50 µm (0.05 mm) (paragraph [0021]).
Regarding claim 50, Murphy discloses a substantially constant flow rate (velocity) of extraction medium into the extraction cell would be maintained during the extraction process (paragraph [0015]).
Regarding claim 51, Murphy discloses a constant or substantially constant flow velocity would be maintained across the radial axis of the chamber during an extraction process (paragraph [0015]).
Regarding claim 52, Murphy discloses the extract would be extracted in less than 75 seconds (1 minute) of introducing the flow of extraction medium through the first portion of the extraction cell (paragraph [0051]).
Regarding claim 53, Murphy discloses the extract is extracted in less than 30 minutes of introducing the flow of extraction medium through the first portion of the extraction cell (paragraph [0051]).
Regarding claim 54, Murphy discloses the extraction medium achieves a constant flow rate (constant velocity) across the extraction cell which is to say that since the flow rate is constant the flow rate of the flow of extraction medium does not change more than 70% from the first flow rate (paragraph [0015]).
Regarding claim 55, Murphy discloses the extraction medium achieves a constant flow rate (constant velocity) across the extraction cell which is to say that since the flow rate is constant the flow rate of the flow of extraction medium does not change more than 50% from the first flow rate (paragraph [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        18 November 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792